Citation Nr: 1404445	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include scars.

2.  Entitlement to service connection for a left leg scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to August 1991 and from June 2008 to June 2009, and had inactive service in the Navy Reserves and the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2012 substantive appeal, the Veteran requested a hearing before the Board; he failed (without giving cause) to appear for such hearing scheduled in March 2012.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704. 


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has right forearm scar residuals of a burn injury in service.

2.  It is reasonably shown that the Veteran has a left leg scar that is a residual of a cut injury in service.


CONCLUSIONS OF LAW

1.  Service connection for right arm burn scars is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).

2.  Service connection for a left leg scar is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as this decision grants the benefits sought there is no reason to belabor the impact of the VCAA on the matters (as any notice error or duty to assist omission is harmless).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In order to prevail on the issue of service connection, there must be evidence of:  A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Veteran claims that contends that during service, he sustained a right arm burn injury which resulted in a right arm disability/a scar, and that he cut his left leg swabbing the deck in service, also resulting in a scar. 

The Veteran's STRs do not show any complaints or treatment of a right arm burn or a left leg injury.  On August 1991 service separation examination no scars or burn or laceration injuries were noted or reported (the examiner noted prominent skin markings including a birthmark on the left shoulder, but no scars). 

On examination of the Veteran prior to his entry on his last period of service in 2008, no right arm problems, to include scars, and no left leg scars were noted or reported.  He is presumed sound (to include as to the claimed scars) on entry for this period of service.

In June 2009, within one week following his separation from his last period of service, the Veteran filed a claim of service connection for a right arm disability, to include scars, and a left leg scar, claiming these were sustained in service.

On July 2009 VA orthopedic and scar examination the diagnoses were: scar formation secondary to burn in the right forearm and scar formation due to laceration of the left anterior lower leg.   

On August 2009 VA general medical examination, the diagnoses were first degree burn scar on the right forearm and left leg laceration.  

The Veteran was not noted to have (and is presumed free from) scars of the right arm and left leg when he entered his last period of active duty service.  His filing of a claim seeking service connection for the claimed disabilities within one week (and the notation of the scars on VA examination soon thereafter, when they were not noted to be fresh, or of recent vintage) creates the inference that they were incurred in service (which is not rebutted by the absence of documentation for the injuries in service).  The Board finds no reason to question the Veteran's accounts of how the scars came to be.  Accordingly (and with resolution of any remaining reasonable doubt in the Veteran's favor, as provided by law), service connection for right arm and left leg scars is warranted.   



ORDER

The appeal to establish service connection for a right arm burn scar is granted

The appeal to establish service connection for a left leg scar is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


